                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA for     :
the use and benefit of BALTIMORE
STEEL ERECTORS, LLC              :

     v.                                     :     Civil Action No. DKC 18-2560

                                            :
THE HANOVER INSURANCE COMPANY
                                            :

                                  MEMORANDUM OPINION

     Presently pending and ready for resolution in this Miller Act

case is the motion to intervene filed by third party ARGO Systems,

LLC (“ARGO”). (ECF No. 25).              The issues have been briefed, and the

court now rules, no hearing being deemed necessary.                     Local Rule

105.6.    For the following reasons, the motion to intervene will be

granted.

I.   Background

     The following facts are undisputed except where otherwise

noted. The United States awarded a construction contract (“prime

contract”) to ARGO as general contractor “on or about June 27,

2016.”     (ECF    No.   1    ¶    6).      The    prime   contract   was   for   the

construction      of   “the       Fort    Meade    Department   of    Public   Works

Building, Fort George C. Meade, Hanover, Maryland.”                     (Id. ¶ 5).

Because the prime contract was awarded for the construction of a

federal building and exceeded $100,000 in value, (see id. ¶ 7),

ARGO was required by § 3131(b) of the Miller Act, 40 U.S.C. §
3131(b), to furnish the United States with a payment bond.1                  “ARGO,

as [p]rincipal, and [Hanover Insurance Company (“Defendant” or

“Surety”)], as surety, issued [a payment bond] in the penal sum of

$6,900,000.00 . . . to assure payment to subcontractors and

materialmen who performed work and/or provided labor, materials[,]

and services . . . in connection with the work required by the

subcontract.”         (ECF   No.   1     ¶   7).    ARGO,    thereafter,    awarded

Plaintiff,       Baltimore       Steel       Erectors,    LLC     (“Plaintiff”    or

“Baltimore       Steel”),    a   subcontract       for   “steel    fabrication   and

erection services.”2         (ECF Nos. 1 ¶ 8; 7-1).               Plaintiff alleges

that ARGO has yet to pay Plaintiff $153,846.13 for its completed

“work    .   .    .   labor,     materials[,]       and     services”    under   the

subcontract.       (ECF No. 1 ¶ 10).

     Plaintiff timely filed this Miller Act suit against Defendant

on August 20, 2018 to recover on the payment bond.3                       Plaintiff




     1 40 U.S.C. § 3131(b) states, in relevant part: “Before any
contract of more than $100,000 is awarded for the construction .
. . of any public building or public work of the Federal
Government, a person must furnish to the Government . . . [a]
payment bond with surety satisfactory . . . equal[ing] the total
amount payable by the terms of the contract[.]”

     2  As required by 40 U.S.C. § 3133(b)(3)(A), Miller Act
recovery suits are “brought . . . in the name of the United States
for the use of the person bringing the action.” However, as this
action is being brought for the use and benefit of Baltimore Steel,
the court will refer to Baltimore Steel as Plaintiff.

     3   § 3133(b)(1) of the Miller Act states:


                                             2
seeks damages totaling “$153,846.13, plus interest . . . attorney’s

fees and the costs of these proceedings.”           (ECF No. 1, at 4).

Defendant filed a motion to compel arbitration and stay action on

October 23, 2018.     (ECF No. 7).       The court denied that motion on

July 23, 2019.     (ECF No. 10).     Hanover subsequently answered the

complaint, (ECF No. 14), and discovery commenced.          On September

29, 2019, ARGO moved to intervene.         (ECF No. 25).

II.   Analysis

      ARGO seeks to intervene both as of right and by permission of

the court.    To establish the right to intervene in an action under

Rule 24(a), an intervenor must (1) submit a timely motion; (2)

demonstrate a “direct and substantial interest” in the property or

transaction; (3) prove that the interest would be impaired if the

intervention was not allowed; and (4) establish that the interest

is inadequately represented by existing parties.            First Penn–

Pacific Life Ins. Co. v. William R. Evans, Chartered, 200 F.R.D.

532, 536 (D.Md.2001) (citing In re Richman, 104 F.3d 654, 659 (4th



             “Every person that has furnished labor or
             material in carrying out work provided for in
             a contract for which a payment bond is
             furnished under [§] 3131 . . . and that has
             not been paid in full within ninety days . .
             . may bring a civil action on the payment bond
             for the amount unpaid[.]”

§ 3133(b)(4) further requires suits on payment bonds to be filed
“no later than one year after . . . the last of the labor was
performed or material was supplied by the person bringing the
action.”
                                     3
Cir.1997)).     A party moving for intervention under 24(a) bears the

burden of establishing a right to intervene, and must do so by

satisfying all four requirements.

        In a case where permissive intervention is granted, the court

need not decide the issue of intervention by right. See United

States v. Continental Casualty Company, 2017 WL 3642957 at *5 (D.

Md. Aug. 24, 2017) (citing U.S. ex. Rel. MPA Const., Inc. v. XL

Specialty Ins. Co., 349 F.Supp.2d 934, 938-39 (D. Md. 2004)). Rule

24(b)(2) governs permissive intervention and states, in pertinent

part:

             Upon   timely  application   anyone   may  be
             permitted to intervene in an action: ... (2)
             when an applicant’s claim or defense and the
             main action have a question of law or fact in
             common.... In exercising its discretion the
             court shall consider whether the intervention
             will    unduly  delay    or   prejudice   the
             adjudication of the rights of the original
             parties.

Fed.    R.   Civ.   P.   24(b)(2).   As   with   intervention   by   right,

permissive intervention is governed by a four factor test: (1)

that [the intervenor’s] motion is “timely”; (2) that its “claim or

defense and the main action have a question of law or fact in

common” ...; (3) that there exists an independent ground of subject

matter jurisdiction; and, (4) that “intervention will [not] unduly

delay or prejudice the adjudication of the rights of the original

parties.”      Shanghai Meihao Elec. Inc. v. Leviton Mfg. Co., 223



                                     4
F.R.D. 386 (D. Md. 2004) (addressing permissive intervention for

plaintiffs).

     Of these factors, neither the court nor the parties find the

second to be in dispute. See also, XL Specialty Ins. Co., 349

F.Supp.2d at 938-39 (D. Md. 2004) (noting commonality of questions

of law and fact in similar Miller Act case).       Plaintiff expressly

disputes two of the other three factors, arguing that 1) ARGO’s

motion is not timely, (ECF No. 26, at 2), and 2) Plaintiff would

be prejudiced by intervention at this stage (Id., at 3).4

     The   questions   of   timeliness   and   potential   prejudice   to

Plaintiff are essentially one and the same.         See, e.g., Alt v.


     4 In a footnote, Plaintiff addresses alternative remedies that
ARGO may have available to it if denied its motion to intervene.
(ECF No. 26, at 4, n.4). Plaintiff suggests that ARGO would be
able to “file suit in a state court against BSE,” but not in
federal court, because, “the true value of any claim by ARGO is
$57,341.16, less than the diversity subject matter jurisdiction of
this Court.” (Id.). Whether this footnote is intended to suggest
that there is not “an independent ground of subject matter
jurisdiction,” is not entirely clear. ARGO, in its own footnote,
suggests that intervenors in its situation “need not show an
independent basis for jurisdiction because they invariably fall
within the ancillary jurisdiction of the court.” (ECF No. 25-2,
at 6, n. 5).
     Under the circumstances, there is no jurisdictional issue
with regard to ARGO’s intervention. See Pennsylvania Nat. Mut.
Cas. Ins. Co. v. Perlberg, 268 F.R.D. 218, 224 (D. Md. 2010)
(noting that “the Fourth Circuit has not spoken on this issue,”
but abiding by out of circuit holdings that “independent
jurisdiction should no longer be required with respect to those.
. . whose claims are so closely connected with the original action
that they satisfy the case or controversy requirement”) (quoting
Conseco v. Wells Fargo Financial Leasing, Inc., 204 F.Supp.2d 1186,
1192 (S.D. Iowa 2002)). See also, Continental Casualty Company,
2017 WL 3642957 at *5-6 (allowing permissive intervention without
                                   5
U.S. E.P.A., 758 F.3d 588, 591 (4th Cir. 2014) (“In order to

properly determine whether a motion to intervene in a civil action

is sufficiently timely, a trial court in this Circuit is obliged

to assess three factors: first, how far the underlying suit has

progressed; second, the prejudice any resulting delay might cause

the other parties; and third, why the movant was tardy in filing

its motion.”).    Plaintiff does not, in its papers, point to any

potential prejudice.     What is more, ARGO’s motion to intervene

comes at an early stage: discovery is still ongoing and ARGO filed

its motion within the court’s October 3, 2019 deadline for joinder

of additional parties.   (ECF No. 15, at 2).   Some delay is inherent

in the notion of intervention, of course, 7C Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1913 (3d ed.

2017), and there is no indication that intervention will cause

undue delay in this case.

III. Conclusion

     For the foregoing reasons, the motion to intervene filed by

ARGO will be granted.    A separate order will follow.



                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




finding of independent grant of subject matter jurisdiction); XL
Specialty Ins. Co., 349 F.Supp.2d at 938-39 (same).
                                  6
